SURFACE-FUNCTIONALIZED, ACIDIFIED METAL OXIDE MATERIAL IN AN ACIDIFIED ELECTROLYTE SYSTEM OR AN ACIDIFIED ELECTRODE SYSTEM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12, and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9, 10, 12, and 13 of U.S. Patent No. 10,700,349 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims are disclosed in the claims of ‘349 with the exception of the present application specifically claiming a lithium-ion battery. However, ‘349 claims lithium .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 11, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Charest et al. (US 2009/0017378 A1) and further in view of Ogihara et al. (US 2015/0155595 A1).
Regarding claim 1, Charest et al. teach a lithium ion battery (Paragraph 0123) comprising: a cathode (Paragraph 0051), wherein the cathode comprises an acidified metal oxide (AMO) nanomaterial as a lithium uptake cathode active material (Claim 18 discloses an electrode comprising a core which contains an acidic metal oxide.); an anode comprising an anode active material (Paragraphs 0051, 0058). While Charest et al. teach an electrolyte (Paragraph 0051) they do not teach  an acidified electrolyte positioned between the cathode and the anode, wherein the acidified electrolyte comprises:
a solvent; one or more lithium salts dissolved in the solvent; and an acidic species dissolved in the solvent, wherein the acidic species is different from the one or more lithium salts.
Ogihara et al. disclose wherein an electrolyte comprises an acidic species dissolved in a solvent (Abstract: electrolytic solution for a battery contains a lithium salt and art aliphatic compound having three or more carboxylic acid groups (acidic species) dissolved in an organic solvent.). 
Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the battery, as previously disclosed by Charest in order to have provided wherein an electrolyte comprises an acidic species dissolved in a solvent, as previously disclosed by Ogihara, for providing an electrolytic solution for lithium ion secondary batteries that can suppress anode degradation, can increase charge capacity, and can improve cycling characteristics (Ogihara; paragraph [0005]).
Regarding claim 2, the combination of Charest and Ogihara et al. teach the lithium ion battery of claim 1. However, they do not teach wherein the AMO nanomaterial exhibits a pH less than 7 and a Hammet function, H0, greater than -12 when suspended in water at 5 wt. %.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding claim 9, the combination of Charest and Ogihara et al. teach the lithium ion battery of claim 1. Further, Charest teach wherein the anode comprises graphite or lithium metal. (Paragraph 0058)
Regarding claim 11, the combination of Charest and Ogihara et al. teach the lithium ion battery of claim 1. Further, Ogihara et al. teach wherein the acidic species comprises citric acid or succinic anhydride (Paragraph 0015).
Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the battery, as previously disclosed by Charest, in order to have provided wherein an acidic species comprises one organic acid which is citric acid, as previously disclosed by Ogihara, for providing an electrolytic solution for lithium ion secondary batteries that can suppress anode degradation, can increase charge capacity, and can improve cycling characteristics (Ogihara; paragraph [0005]).
Regarding claim 12, Charest et al. teach a method of making a lithium ion battery, comprising: making an acidified metal oxide (AMO) nanomaterial (Claim 15); forming a cathode using the AMO nanomaterial as a lithium uptake cathode active material (Claim 18); and positioning an acidified electrolyte between the cathode and an anode (Fig. 4, element 20), the anode comprising an anode active material (Paragraph 0051).  While Charest et al. teach an electrolyte (Paragraph 0051) they do not teach  an acidified electrolyte positioned between the cathode and the anode, wherein the acidified electrolyte comprises:
a solvent; one or more lithium salts dissolved in the solvent; and an acidic species dissolved in the solvent, wherein the acidic species is different from the one or more lithium salts.
Ogihara et al. disclose wherein an electrolyte comprises an acidic species dissolved in a solvent (Abstract: electrolytic solution for a battery contains a lithium salt and art aliphatic compound having three or more carboxylic acid groups (acidic species) dissolved in an organic solvent.).
Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the battery, as previously disclosed by Charest in order to have provided wherein an electrolyte comprises an acidic species dissolved in a solvent, as previously disclosed by Ogihara, for providing an electrolytic solution for lithium ion secondary batteries that can suppress anode degradation, can increase charge capacity, and can improve cycling characteristics (Ogihara; paragraph [0005]).
Regarding claim 22, the combination of Charest and Ogihara et al. teach the method of claim 12. Further, Ogihara et al. teach wherein the acidic species comprises citric acid or succinic anhydride (Paragraph 0015).
Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the battery, as previously disclosed by Charest, in order to have provided wherein an acidic species comprises one organic acid which is citric acid, as previously disclosed by Ogihara, for providing an electrolytic solution for lithium ion secondary batteries that can suppress anode degradation, can increase charge capacity, and can improve cycling characteristics (Ogihara; paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729